                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,                       )                   8:18CV556
                                           )
                     Plaintiff,            )                AMENDED
                                           )             ORDER SETTING
       v.                                  )              SCHEDULE FOR
                                           )           PROGRESSION OF CASE
PIGNOTTI, et al.,                          )
                                           )
                     Defendants.           )

      IT IS ORDERED that Defendants’ motion to extend (Filing 34) is granted, and,
accordingly, the case progression schedule is amended as follows:

        1.     All depositions, whether or not they are intended to be used at trial, shall
be completed by November 15, 2019. All interrogatories, requests for admission and
requests for production or inspection, whether or not they are intended to be used at
trial, shall be served on or before September 9, 2019.

      2.    All motions to amend the pleadings shall be filed on or before October
18, 2019. The parties must comply with the provisions of NECivR 15.1 when moving
to amend the pleadings.

      3.    Motions to compel discovery shall be filed on or before February 3,
2020. The parties must comply with the provisions of NECivR 7.1(i) before filing a
motion to compel.

      4.    Dispositive Motions. All dispositive motions shall be filed on or before
February 18, 2020. The parties must comply with the provisions of NECivR 7.1 and
NECivR 56.1 when filing summary judgment motions.
      5.     Pretrial Conference.

             a.     Defense counsel will have the primary responsibility for drafting
                    the Order on Final Pretrial Conference, pursuant to the format and
                    requirements set out in NECivR 16.2(a)(2). The plaintiff will be
                    responsible for cooperating in the preparation and signing of the
                    final version of the Order. The Order should be submitted to the
                    plaintiff and to any other parties by April 20, 2020. The plaintiff
                    shall provide additions and/or proposed deletions to Defense
                    counsel by May 4, 2020. Defense counsel shall submit the
                    Proposed Order on Final Pretrial Conference to the court by no
                    later than May 18, 2020. If a party proposes an addition or
                    deletion which is not agreed to by all the other parties, that fact
                    should be noted in the text of the document. The Proposed Order
                    on Final Pretrial Conference must be signed by all pro se parties
                    and by counsel for all represented parties.

             b.     The Final Pretrial Conference will be held before the Magistrate
                    Judge on May 26, 2020 at 11:00 a.m. Prior to the pretrial
                    conference, all items as directed in NECivR 16.2 and full
                    preparation shall have been completed so that trial may begin at
                    any time following the Pretrial Conference.

             c.     If a plaintiff is held in an institution, the pretrial conference will
                    be by telephone. In that case, Defense counsel shall contact the
                    plaintiff’s institution in advance and arrange to initiate and place
                    the conference call.

       6.    The trial date will be set by the Magistrate Judge at the time of the Final
Pretrial Conference.

                                           2
      7.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: Pretrial conference before
Magistrate Judge Cheryl Zwart to be held on May 26, 2020 at 11:00 a.m.

      DATED this 3rd day of December, 2019.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge




                                      3
